PER CURIAM.
This case is before the court to review an order on motion for temporary custody and other relief wherein custody of the minor child previously awarded to the mother by final judgment of dissolution of marriage, is taken from the mother and awarded to the father. It is contended by this appeal that (1) the mother’s due process rights were violated when she was notified only one working day prior to the father’s motion for change of custody and not allowed sufficient time to secure witnesses or a court reporter, (2) it was error to proceed upon the order to show cause for temporary change of custody where the order, in effect, shifted the burden of proof to the wife and relieved the husband of his burden to prove a change in circumstances. The record is absent not only a transcript of the hearing, but the order which changes custody sets forth no factual basis.
The cause is remanded for a period of 15 days in order that a new evidentiary hearing be held with a court reporter present. The cost of the reporter is to be appellant’s expense.